Case 4:20-cv-03900 Document 1-3 Filed on 11/16/20 in TXSD Page 1 of 5

EXHIBIT C

 
Case 4:20-cv-03900 Document 1-3 Filed on 11/16/20 in TXSD Page 2 of 5

 

[J Woman Sues NYPD After Bein. x

€ Cc\o www.ebony.com/news-views/woman-sues-nypd#axzz53cvvANnfQ

Woman Sues NYPU Llaiming Lop
Arrested Her After Refusing to Expose
Breasts

“He kept looking down at my chest. He asked me, ‘Do you have
anything underneath your shirt?"

 

=jomer Q@*OQQ>

MORE GREAT READS

Talib Kweli Suing Online
Publication Over Rape
Accusations
NYPD Set. Quits After
 ¥_ Being Caught Stealing
, i From Banana Republic
® Police Dog Attacks
Innocent 52-Year-Old
. Woman

 

Photo Credit: Robert Mecea

Brooklyn woman is suing the city of New York and NYPD
Officer Javier Munoz over a traffic stop that she claims

bordered on sexual harassment.

 

Single in Auburn? See
Who's on Match!

 
10/8/2018 Case 4:20-cv-03900 D@cnanGiids NYPD AfieeBbing AskhdlGshay BiedstéplOopPage 3 of 5

 

 

 

 

|https:/Awww.ebony.com/news-views/woman-sues-nypd | JAN @ 8
1 capture 05
5 Jan 2018 rh Mae
SUBSCRIBE INSIDE EBONY EBONY POWER 100 HBCU CAMPUS QUEENS sf wy 3s
YS) sar Se LOVE & SEX 1848 LIFESTYLE CAREER & FINANCE = §

Woman Sues NYPD Claiming Cop
Arrested Her After Refusing to Expose MORE GREAT READS
Breasts | Talib Kweli Suing Online

Publication Over Rape
“He kept looking down at my chest. He asked me, ‘Do you have anything Accusations
underneath your shirt?"

  

NYPD Set. Quits After
| Being Caught Stealing
FF From Banana Republic

0000

ij Police Dog Attacks
¥ 4 Innocent 52-Year-Old

ro Woman

 

RELATED TAGS

corrupt police lawsuit news

NYPD police

Subscribe to
EBONY
today!

Connect to Black
America.

 

Photo Credit: Robert Mecea

Brooklyn woman is suing the city of New York and NYPD Officer Javier Munoz

 

over a traffic stop that she claims bordered on sexual harassment.

https://web.archive.org/web/20180105233205/https://www.ebony.com/news-views/woman-sues-nypd 1/3
10/8/2018 Case 4:20-cv-03900 D@@cnanGiids NYPD AfieeBbing AskhdlGshaw BiedstéplOopPage 4 of 5

|https:/Avww.ebony.com/news-views/woman-sues-nypd |

 

 

1 capture
5 Jan 2018 baa te 01)

“kept looking at me and leaned in like he wanted fo have a
private talk,” according to her interview with The Post.

“He kept looking down at my chest. He asked me, ‘Do you have anything

   

undermeath your shirt?’ | said, ‘No.’ | felt embarrassed. He leaned in further and
asked, ‘Do you want to show me something?’ He said that with a smirk on his

face.”

“Now, all this sexual harassment is big news — but | have been telling the same

story since 2014. This is not something new to me,” she added.

Campbell was driving to get something to eat with a male friend when she was

stopped by Munoz and another, unidentified cop.

Following her interaction with Munoz, Campbell was ordered out of the driver’s
seat with her hands up, at which point the other cop allegedly asked her for a hug,
which she refused. Unbeknown to Campbell, her friend was carrying a small
amount of marijuana on his person, and both of them were taken to the 75th

Precinct after he admitted it.

The friend was reportedly released with a desk appearance ticket while Campbell
was booked on misdemeanor charges of resisting arrest, obstructing

governmental administration and criminal possession of marijuana.

Court documents obtained by The Post state Munoz and the city have denied any
wrongdoing, saying, “There was probable cause for [Campbell’s] arrest, detention,
and subsequent prosecution.” The city offered to settle the case for $2,500, but

Campbell rejected the offer.

Campbell’s lawyer, Lawrence LaBrew, had this to say; “The arrest of Ms. Campbell
was a sham and the city appears to condoning this conduct, based on their

position.”

 

0000

More great reads

 

  

Talib Kweli Suing NYPD Sot. Quits Police Dog
Online After Being Attacks Innocent
Publication Over Caught Stealing 52-Year-Old
Rape From Banana Woman
Accusations Republic

https://web.archive.org/web/20180105233205/https://www.ebony.com/news-views/woman-sues-nypd 2/3
10/8/2018 Case 4:20-cv-03900 D@@cnanGiids NYPD AfieeBbing AskhdlGshay BiedstéplOopPage 5 of 5

 

 

|https://www.ebony.com/news-views/woman-sues-nypd ] JAN @
1 capture 05
5 Jan 2018 ot ac)

YE Th the Kn OW Sign up for the Ebony Newsletter Subscribe

 

HBCU CAMPUS QUEENS DIGITAL EDITIONS & SUBSCRIPTIONS
POWER 100 BROWSE THE ARCHIVE
CONTACT US SITE MAP
ABOUT EBONY MEDIA KITS JET
TEAM EBONY
FOLLOW US

Ea a a CAREERS

Be privacy Pouicy fv EBONYJET

PUTTING ON TERMS OF USE MSH OO Po

THE GLITZ

an a)
GIFTS FOR
Dua Ve

De sey
Use WUN|P)

BOOKS.
ow E B 0 N Y

 

https://web.archive.org/web/20180105233205/https://www.ebony.com/news-views/woman-sues-nypd 3/3
